DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 4, 11 and 18 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 4 recites :
“wherein the encryption key specifies how the geographically-restricted data is to be encrypted”

An “encryption key” is a set of string that a server or computer or processor uses to encrypt data. They key itself does not specify how but it is used to encrypt the data into ciphertext. I think the term used need to be revised in term of specifying how to encrypt. 

Claim 11 and Claim 18 comprises similar recitations are subjected to the same rejections.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 6-11, 13-18 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Knoblach (US 2008/029990 A1)  in view of Buer (US 2009/0085761 A1).

Regarding Claims 1, 8, 15
A computer-implemented method (See [Abstract]; Innovative new methods in connection with lighter-than-air (LTA) free floating platforms)) comprising:

determining, by one or more processors (Fig.1(10)) of a first balloon (Fig.(9, 20)), that the first balloon (Fig.(9, 20)) is at a location associated with a legally-defined geographic area (See Fig.(18,19); [0056-0057]; Balloon is equipped with GPS to locate its position and can be programmed to serve specific region or country depending on boundaries rules and policies) in a balloon network (Fig.(12-15)),   
           wherein the balloon network (See Fig.(12,13,14,15); [0052]; airborne
communication platform or balloons referred as stratospheric nanosatellites or SNS) comprises a plurality of moveable balloons (See [0052]; balloon moving in the stratosphere) that provide service to client devices in a plurality of legally-defined geographic areas (See [0054-0056];[0062-0067]; services is provided to wireless communication  devices in a defined geographic country), and wherein the first balloon is one of the plurality of moveable balloons (See Fig.(12,13,14,15); [0052]; balloon traveling in network with other balloons);

             responsive to the determination that the first balloon is at the location associated with the legally-defined geographic area (See Fig.1(16); [0096-0098]; balloon aware of legally defined region wherein stop transmission stop of  signals in its location at the border of a country), accessing, by the one or more processors of the first balloon, an area profile that identifies geographically-restricted data (See Fig.1(16); [0096-0098]; processor access area profile to see if balloon is outside geographic boundaries and stop flight if determined));


determining that the first balloon contains at least some of the geographically-restricted data (See [0095];[0181]; the balloon contains data associated with positional programmed criteria information that render the geographically restricted data) in physical data storage on the first balloon (Fig.24(456)(454));

determining,  by the one or more processors (Fig.1(10)) of a first balloon (Fig.(9, 20)),  that the first balloon is likely to move out of the legally-defined geographic area (See [0096-0098]; balloon may stop transmitting in its location if it is at the border of a nearby country);



But Knoblach fails to explicitly recite about
encrypting, by the one or more processors of the first balloon, the geographically-restricted data;

storing, by the one or more processors of the first balloon, an encryption key for the encrypted geographically-restricted data;

responsive to the determination that the first balloon is likely to move out of the legally—defined geographic area, 
removing, by the one or more processors of the first balloon, the encryption key from the physical data storage on the first balloon before the first balloon exits the legally-defined geographic area, such that the balloon is able to exit the legally-defined geographic area with the encrypted geographically-restricted data and without the encryption key.



However in an analogous art,
Buer teaches about a processor that encrypt geographically-restricted data (See Fig.1; [0021]; [0024]; the geographic based sensible data can be encrypted);

storing,  an encryption key for the encrypted geographically-restricted data (See [0023-0024]; [0027-0028]);

responsive to the determination that the processor is operating at certain distance of non-allowed specific geographic location (See [0026-0028]), 
the encryption key is cleared from the storage (See [0027-0028]).


Knoblach and Buer are analogous art, because they all pertain to managing data in a wireless network. Knoblach uses balloon propelled in the sky to provide wireless coverage services and controlled by geographic rules and regulation in term transmitting data signals. Most legally geographical defined countries have their own set of rules on permitted incoming and sharing network data information. Buer teaches about erasing specific data in a terminal like key encryption if the terminal violates the geographical usage rules such as trying to operate outside the limited allowable boundary using close distance parameter. Knoblack could use Buer feature as part of their function to manage geographically restricted data in a network as to not carry prohibited data in a restricted legally defined zone and to erase the data
when reaching the limit. This will render the movable network safer, reliable and more
secure. In case even if one of the balloons has failed mechanically and drop in a
restricted zone the restricted data could be deleted before reaching the restricted
location. Therefore it would have been obvious to someone of ordinary skill at the time
the invention was made to combine Buer features with Knoblach features to obtain a safer and more secure balloon stratosphere network.


Regarding Claim 2, 9, 16
 Knoblach and Buer teach all the features with respect to claim 1, 8, 15 and Buer further teaches 
              wherein encrypting the geographically-restricted data includes using the encryption key (See [0021]; [0023]; Secure processor 260 provides the required crypto graphic operations to encrypt, decrypt, and/ or authenticate
data that is sent or received by the secure processor).


Regarding Claim 3, 10, 17
Knoblach and Buer teach all the features with respect to claim 1, 8, 15 and Buer further teaches
             wherein the geographically-restricted data is restricted from leaving from the legally-defined geographic area (See [0027]; The geographic usage policy 224 may define a list of data Which must be erased from the terminal if a violation of the geographic usage policy is detected).


Regarding Claim 4, 11, 18
(Even though Claim 4, 11, 18 is rejected under 112th (b), Claim 4 will be analyzed as per Examiner own interpretation)
Knoblach and Buer teach all the features with respect to claim 1, 8, 15 and Buer further teaches

               wherein the encryption key specifies how the geographically-restricted data is to be encrypted (See [0021]; [0026-0027]; the encryption keys applied to geographic restricted data depending on different criteria like timing and area parameter. Cryptographic operation is provided). 


Regarding Claim 6, 12, 20
Knoblach and Buer teach all the features with respect to claim 1, 8, 15 and Buer further teaches
                wherein encrypting the geographically-restricted data results in the encrypted geographically-restricted data (See [0021-0023]; [0026-0027]; data is encrypted with a key associated with geographic location) being an unreadable cyphertext (See [0021]; [0023]; [0027]; encrypting sensitive information with key before it leaves secure processor results in encrypted data (cyphertext); Unreadable without the decrypting key).

(The above limitation does not add any weight to the functionality of the claim as  “being unreadable cyphertext” is only a result of the data being encrypted)



Regarding Claim 7, 14
Knoblach and Buer teach all the features with respect to claim 1 and Buer further teaches
          wherein removing the encryption key renders the encrypted geographically-restricted data unusable (See [0027]; Unreadable without the decrypting key, even renders the computer reader inoperable).

(The above limitation does not add any weight to the functionality of the claim as  “geographically-restricted data becoming unusable” is only a result of the data being encrypted)



Claims 5, 12 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Knoblach (US 2008/029990 A1)  in view of Buer (US 2009/0085761 A1) and further in view of Smith (US 7548621 B1).


Regarding Claim 5, 12, 19
Knoblach and Buer teach all the features with respect to claim 1, 8, 15

 But Fail to explicitly recite
            using a key-generation algorithm to randomly produce the encryption key at the balloon.

However in an analogous art,
Smith teaches about a processor using an algorithm to generate random encryption key to encrypt data (See column 2, lines (50-54)).

Knoblach, Buer and Smith are analogous art, because they all pertain to managing data in a wireless network. Knoblach uses balloon propelled in the sky to provide wireless coverage services and controlled by geographic rules and regulation in term transmitting data signals. Most legally geographical defined countries have their own set of rules on permitted incoming and sharing network data information. Buer teaches about erasing specific data in a terminal like key encryption if the terminal violates the geographical usage rules such as trying to operate outside the limited allowable boundary using close distance parameter. Smith teaches about a processor using an algorithm to generate random encryption key to encrypt data Knoblack and Buer could use Smith feature to generate random key to cypher data as not familiarize the restricted data with only known provided original  keys.  Therefore it would have been obvious to someone of ordinary skill at the time the invention was made to combine Buer, Knonlach and Smith features as to obtain a safer and more secure balloon stratosphere network.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY LAFONTANT whose telephone number is (571)272-3037. The examiner can normally be reached 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY LAFONTANT/Examiner, Art Unit 2646